Exhibit 10.3

 

SECOND AMENDMENT TO THE JANUS 401(k), PROFIT SHARING

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k), Profit Sharing and Employee Stock Ownership Plan, as amended
and restated effective January 1, 2009 (the “Plan”), is hereby amended as
follows, effective July 19, 2010:

 

1.                                       Section 4.1(d) of the Plan is hereby
amended in its entirety to read as follows:

 

(d)           A special discretionary allocation approved by the Compensation
Committee or, if expressly delegated, the Plan Advisory Committee; provided that
at the time of any such special discretionary allocation the Compensation
Committee or the Plan Advisory Committee shall establish the allocation formula
and eligibility criteria for receipt of the special discretionary allocation.

 

2.                                       Section 4.4(d)(4) of the Plan is hereby
amended by deleting the word “and” from the end of said provision.

 

3.                                       Section 4.4(d)(5) of the Plan is hereby
amended in its entirety to read as follows:

 

(5)           any Forfeitures remaining after the application of paragraphs (1),
(2), (3) and (4) of this subsection may be applied to make any special
discretionary allocation that the Compensation Committee or the Advisory
Committee shall approve under Section 4.1(d); and

 

4.                                       The Plan is hereby amended by adding a
new Section 4.4(d)(6) to read as follows:

 

(6)           any Forfeitures remaining after the application of paragraphs (1),
(2), (3), (4) and (5) of this subsection shall be treated as an Employer
Discretionary Profit Sharing Contribution and allocated in accordance with this
Section 4.4.

 

5.                                       Except as amended above, the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 19th day of July, 2010.

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

 

 

By:

/s/ Gregory A. Frost

 

 

 

Gregory A. Frost

 

 

 

Executive Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

 

ATTEST:

 

 

 

 

 

/s/ Curt R. Foust

 

 

Curt R. Foust

 

 

 

--------------------------------------------------------------------------------